Fourth Court of Appeals
                          San Antonio, Texas
                                JUDGMENT
                   Nos. 04-19-00813-CR & 04-19-00814-CR

                           Raymond Andrew DEBA,
                                 Appellant

                                       v.

                             The STATE of Texas,
                                   Appellee

          From the 227th Judicial District Court, Bexar County, Texas
                Trial Court Nos. 2005CR0716 & 2005CR0956
               Honorable Philip A. Kazen, Jr., Judge Presiding

BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

In accordance with this court’s opinion of this date, these appeals are DISMISSED.

SIGNED January 15, 2020.


                                        _________________________________
                                        Rebeca C. Martinez, Justice